Exhibit P-1

Form of Collateral Assignment of Patents
(Security Agreement)

This Collateral Assignment of Patents (Security Agreement) (this “Amendment”) is
entered into as of [Date], by and between [Name of Pledgor], a [Type of Entity]
with an office at [Address of Chief Executive Office] (the “Pledgor”), and Wells
Fargo Bank, National Association. a national banking association with an office
at 121 Park Center Plaza, 3rd Floor, San Jose, California 95113 (the “Pledgee”),
in its capacity as Agent for the Lenders (as defined below).

Preliminary Statements

Whereas, Pledgee, in its capacity as agent, Smart Modular Technologies, Inc., a
California corporation (“US Borrower”), Smart Modular Technologies (Europe)
Limited, a company organized under the laws of England and Wales (“UK
Borrower”), and Smart Modular Technologies (Puerto Rico) Inc., an exempted
company organized under the laws of the Cayman Islands (“PR Borrower”, and
together with US Borrower and UK Borrower, collectively referred to herein as
“Borrowers”) [modify as necessary if Pledgor is a Borrower], the lenders
identified on the signature pages thereto (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), Pledgor and the
other obligors identified on the signature pages thereto, have entered into that
certain Second Amended and Restated Loan and Security Agreement, dated as of
April [     ], 2007 (as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”), pursuant to which, together with the Loan Documents (as defined in
the Loan Agreement), the Lenders will provide certain financial accommodations
to the Borrowers. Initially capitalized terms used herein without definitions
shall have the meanings given in the Loan Agreement.

Whereas, Pledgor owns all right, title, and interest in and to, among other
things, all the United States and foreign patents, registrations and
applications for the protection of inventions or designs set forth on Exhibit A
hereto (the “Patents”).

Whereas, in order to secure Pledgor’s obligations to the Lender Group under the
Loan Documents and the Bank Product Providers under the Bank Product Agreements,
Pledgor has agreed to grant to Pledgee a security interest in the Patents and
certain other patents, inventions and assets with respect to the Patents as
further set forth herein and in the Loan Documents, and Pledgee has requested
Pledgor to enter into this Security Agreement to evidence further such security
interest.

Now Therefore, Know All Men by These Presents, that for valuable consideration
received and to be received, as security for the full payment and performance of
Pledgor’s obligations under the Loan Documents and the Bank Product Agreements,
and to induce the Lenders to make loans, advances and other financial
accommodations to [Pledgor] [Borrowers] and to induce the Bank Product Providers
to provide such services, Pledgor hereby grants, transfers and assigns to
Pledgee, for the benefit of Pledgee, the Lender Group, and the Bank Product
Providers (collectively, the “Secured Parties” and each a “Secured Party”), a
continuing security interest in all of Pledgor’s right, title and interest in
and to:

(a) the Patents;

(b) all patents, registrations and applications for the protection of inventions
and designs hereafter acquired by, granted to, or filed by Pledgor, whether
based upon, derived from or variations of any invention or designs disclosed in
the Patents or otherwise (the “Future Patents”);

(c) all extensions, renewals, and continuations, re-issues, divisions, and
continuations-in-part of the Patents and Future Patents;

(d) all rights to sue for past, present and future infringements of the Patents
and Future Patents;

(e) all proceeds, including without limitation, license royalties and proceeds
of infringement suits, based on the Patents and Future Patents;

(f) all licenses and other agreements and all fees, rents, royalties, proceeds
or monies thereunder, relating to the Patents and Future Patents and the use
thereof; and

(g) all trademarks, trademark registrations, trademark registration
applications, formulae, processes, compounds, methods, know-how, and trade
secrets relating to the manufacture of Pledgor’s products under, utilizing, or
in connection with the Patents and Future Patents and all goodwill connected
with, symbolized by or related to the foregoing.

All of the foregoing items set forth in clauses (a) through (g) are hereinafter
referred to collectively as the “Collateral.”

And Pledgor hereby covenants with Pledgee as follows:

1. Pledgor’s Obligations. Pledgor agrees that, notwithstanding this Security
Agreement, it will perform and discharge and remain liable for all its
covenants, duties, and obligations arising in connection with the Collateral and
any licenses and agreements related thereto except to the extent any failure to
so perform, discharge or remain liable would not have a material impact on the
overall value of all the Collateral or the enforcement, perfection or priority
of the security interests therein. No Secured Party shall have any obligation or
liability in connection with the Collateral or any licenses or agreements
relating thereto by reason of this Security Agreement or any payment received by
any Secured Party relating to the Collateral, nor shall any Secured Party be
required to perform any covenant, duty or obligation of Pledgor arising in
connection with the Collateral or any license or agreement related thereto or to
take any other action regarding the Collateral or any such licenses or
agreement.

2. Representations and Warranties. Pledgor represents and warrants to Pledgee
that:

(a) Pledgor is the registered owner of the Collateral, and no adverse claims are
currently outstanding with respect to its title to or the validity of the
Collateral except as would not have a material impact on the overall value of
all the Collateral or the enforcement, perfection or priority of the security
interests therein;

(b) except as would not have a material impact on the overall value of all the
Collateral or the enforcement, perfection or priority of the security interests
therein, such title is indefeasible for the duration of each such Patent; the
Patents are subsisting and no part thereof has been adjudicated invalid or
unenforceable, in whole or in part; each Patent is, to its best knowledge, valid
and, if granted and registered, enforceable;

(c) the patents listed on Schedule 5.16 to the Loan Agreement (as updated from
time to time) are the only material patents as to which Pledgor is the owner or
is an exclusive licensee; none of the Collateral is subject to any mortgage,
pledge, lien, security interest, lease, charge, encumbrance or license (by
Pledgor as licensor), except Pledgee’s security interest and Permitted Liens;
and

(d) when this Security Agreement is filed in the United States Patent and
Trademark Office and Pledgee has taken the other actions contemplated in this
Security Agreement and by the other Loan Documents, this Security Agreement will
create a legal and valid perfected and continuing lien on and security interest
in the Collateral, subject to any limitation permitted under the Loan Agreement,
in favor of Pledgee, enforceable against Pledgor and all third parties, subject
to no other mortgage, lien, charge, encumbrance, or security or other interest
other than Permitted Liens.

3. Covenants. Except as would not have a material impact on the overall value of
all the Collateral or the enforcement, perfection or priority of the security
interests therein, Pledgor will maintain and renew all items of Collateral, and
will defend the Collateral against the claims of all persons; provided, however,
that Pledgor will not be required to maintain any Collateral which no longer has
any significant economic value and which is no longer used or useful in the
business of Pledgor. Without limiting the generality of the foregoing, so long
as any Patent or Future Patent has any significant economic value or is used by
or useful to the business of Pledgor, Pledgor shall not permit the expiration of
any registration of or termination of any application for any such Patent and
Future Patent without the prior written consent of Pledgee. If, before the
Pledgor’s obligations under the Loan Documents have been satisfied in full
(other than unmatured contingent obligations) and the Loan Documents have been
terminated, Pledgor shall obtain rights to or be licensed to use any new
patentable inventions, or become entitled to the benefit of any patent
application or patent for any reissue, division, continuation, renewal,
extension, or continuation-in-part of any Patent, or any improvement on any
Patent, the provisions of Section 1 hereof shall automatically apply thereto and
Pledgor shall comply with Section 4.4 of the Loan Agreement.

4. Use Prior to Default. Effective until Pledgee’s exercise of its rights and
remedies upon the occurrence and during the continuance of an Event of Default
under and as defined in the Loan Documents (an “Event of Default”), Pledgor
shall be entitled to use the Collateral, subject to the terms and covenants of
the Loan Documents and this Security Agreement.

5. Remedies upon Default. Whenever any Event of Default shall have occurred and
be continuing, Pledgee shall have all the rights and remedies granted to it in
such event by the Loan Documents, which rights and remedies are specifically
incorporated herein by reference and made a part hereof, and, subject to any
limitations set forth in the Loan Agreement or any other Loan Document, any and
all rights and remedies of law available to Pledgee or any Lender. Pledgee in
such event may collect directly any payments due to Pledgor in respect of the
Collateral and may sell, license, lease, assign, or otherwise dispose of the
Collateral in the manner set forth in the Loan Documents. Pledgor agrees that,
in the event of any disposition of the Collateral upon and during the
continuance of any such Event of Default, it will duly execute, acknowledge and
deliver all documents necessary or advisable (as determined by Agent in its
Permitted Discretion) to record title to the Collateral in any transferee or
transferees thereof, including, without limitation, valid, recordable
assignments of the Patents and Future Patents. In the event Pledgor fails or
refuses to execute and deliver such documents, Pledgor hereby irrevocably
appoints Pledgee as its attorney-in-fact, with power of substitution, to
execute, deliver, and record any such documents on Pledgor’s behalf.
Notwithstanding any provision hereof to the contrary, during the continuance of
an Event of Default, Pledgor may sell any merchandise incorporating or utilizing
the Patents and Future Patents to the extent permitted by the Loan Agreement
until it receives written notice from Pledgee to the contrary. The preceding
sentence shall not limit any right or remedy granted to Pledgee with respect to
Pledgor’s inventory under any Loan Documents now or hereinafter in effect.

6. Cumulative Remedies. The rights and remedies provided herein are cumulative
and not exclusive of any other rights or remedies provided by law. The rights
and remedies provided herein are intended to be in addition to and not in
substitution of the rights and remedies provided by the Loan Documents.

7. Waiver of Rights. No course of dealing between the parties to this Security
Agreement or any failure or delay on the part of any such party in exercising
any rights or remedies hereunder shall operate as a waiver of any rights or
remedies of such party or any other party, and no single or partial exercise of
any rights or remedies by one party hereunder shall operate as a waiver or
preclude the exercise of any other rights or remedies of such party or any other
party. No waiver by Pledgee or any Lender of any breach or default by Pledgor
shall be deemed a waiver of any other previous breach or default or of any
breach or default occurring thereafter.

8. Further Acts. Until all of the Obligations (other than unmatured contingent
Obligations) shall have been paid in full in cash and the Commitments shall have
been terminated, except as would not have a material impact on the overall value
of all the Collateral or the enforcement, perfection or priority of the security
interests therein, Pledgor shall have the duty to prosecute diligently any
applications for the material Patents and Future Patents pending as of the date
of this Security Agreement or thereafter, to make applications on material
unpatented or unregistered but patentable or registrable inventions, in any
location where Pledgor does business, and to preserve and maintain all rights in
the Patents. Any expenses incurred in connection with such applications or
actions shall be borne by Pledgor. Pledgor shall not abandon any right to file a
patent application or registration for any invention, nor abandon any such
pending patent application or registration, without the consent of Pledgee,
except to the extent that such abandonment would not have a material impact on
the overall value of all the Collateral or the enforcement, perfection or
priority of the security interests therein.

9. Enforcement. Upon Pledgor’s failure to do so after Pledgee’s demand, or upon
the occurrence and during the continuance of an Event of Default, Pledgee shall
have the right but shall in no way be obligated to bring suit in its own name
(as agent for the Secured Parties) to enforce the Patents and Future Patents and
any license thereunder, in which event Pledgor shall at the request of Pledgee
do any and all lawful acts and execute any and all proper documents required by
Pledgee in aid of such enforcement and Pledgor shall promptly, upon demand,
reimburse and indemnify Pledgee, each Lender and their respective agents for all
costs and expenses incurred by such person in the exercise of their rights under
this Section 9.

10. Release. Upon (i) the consummation of a Permitted Disposition of the Pledgor
or all (or any portion) of the Collateral or (ii) such time as or at any time
after all of the Obligations (other than unmatured contingent Obligations) shall
have been paid in full in cash and satisfied, and the Commitments shall have
been terminated, other than upon enforcement of Pledgee’s remedies under the
Loan Documents upon the occurrence and during the continuance of an Event of
Default, the obligations of Pledgor hereunder and the Liens created hereby shall
automatically terminate (provided that, in the case of any disposition of a
portion of the Collateral, such termination and release shall only apply to the
Collateral disposed of), and Pledgee, as agent for the Secured Parties, will
execute and deliver to Pledgor all releases or other instruments or take any
such other actions as may be necessary or evidence such releases.

11. Notices. All notices, requests and demands to or upon Pledgor or Pledgee
under this Security Agreement shall be given in the manner prescribed by the
Loan Agreement.

12. Choice of Law and Venue; Jury Trial Waiver. (a) This Security Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without reference to its conflict of law provisions (other than
Section 5-1401 of the New York General Obligations Law), and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws.

(b) To the extent permitted by applicable law, each of Pledgor and Pledgee
hereby waives its rights to a jury trial of any claim or cause of action based
upon or arising out of this Security Agreement, any other Loan Document or any
of the transactions contemplated herein, including contract claims, tort claims,
breach of duty claims, and all other common law or statutory claims. Each of
Pledgor and Pledgee represents that it has reviewed this waiver and knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel. In the event of litigation, a copy of this Security Agreement may be
filed as a written consent to a trial by the court.

13. Successors. This Security Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties hereto; provided,
however, that, except in connection with any transaction permitted under the
Loan Agreement, Pledgor may not assign this Security Agreement or any rights or
duties hereunder, or any interest in or to the Collateral, without Pledgee’s
prior written consent and any prohibited assignment shall be absolutely void ab
initio. No consent to assignment by Pledgee, except as permitted under the Loan
Agreement, or any Lender shall release Pledgor from its obligations hereunder.
Pledgee and Lenders may assign this Security Agreement and their respective
rights and duties hereunder pursuant to and to the extent permitted by the terms
of the Loan Agreement and, except as expressly required pursuant to the terms
thereof, no consent or approval by Pledgor is required in connection with any
such assignment.

14. Amendments and Waivers. No amendment or waiver of any provision of this
Security Agreement, and no consent with respect to any departure by Pledgor
therefrom, shall be effective unless the same shall be in writing and signed by
Pledgee and Pledgor and made in compliance with the terms of the Loan Agreement,
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Pledgor hereby authorizes
Pledgee to modify this Security Agreement by amending Exhibit A hereto to
include any Future Patents or additional licenses.

15. Effectiveness. This Security Agreement shall be binding and deemed effective
when executed and delivered by Pledgor and Pledgee and the Closing Date under
the Loan Agreement shall have occurred.

16. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17. Severability of Provisions. Each provision of this Security Agreement shall
be severable from every other provision of this Security Agreement for the
purpose of determining the legal enforceability of any specific provision.

18. Counterparts; Telefacsimile Execution. This Security Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same agreement. Delivery of an executed counterpart of this Security
Agreement by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Security Agreement. Any party delivering
an executed counterpart of this Security Agreement by telefacsimile also shall
deliver an original executed counterpart of this Security Agreement but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Security Agreement.

19. Jurisdiction, Service of Process and Venue. (a) Each party hereto
irrevocably and unconditionally submits, to the extent permitted by applicable
law, to any suit, action or proceeding with respect to this Security Agreement
or any other Loan Document or any judgment entered by any court in respect
thereof to the jurisdiction of (i) the United States District Court for the
Southern District of New York or the Supreme Court of the State of New York,
County of New York, and any appellate court from any thereof, and (ii) to the
courts of its own corporate domicile, at the election of the plaintiff, in
respect of actions brought against it as a defendant, and irrevocably submits,
to the extent permitted by applicable law, to the non-exclusive jurisdiction of
each such court for the purpose of any such suit, action, proceeding or
judgment.

(b) Nothing herein shall in any way be deemed to limit the ability of Pledgee or
any Lender to serve any such process or summons in any other manner permitted by
applicable law.

20. Entire Agreement. This Security Agreement, in conjunction with the other
Loan Documents, represents the entire agreement and understanding of the parties
concerning the subject matter hereof, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.

21. Supplement. This Security Agreement is one of the Loan Documents referred to
in the Loan Agreement.

[Signature page follows.]

1

In Witness Whereof, the parties have entered into this Security Agreement as of
the date first above written.



      Pledgor



      [Name of Pledgor], a [Type of Entity]

By:
Name:
Title:




      Pledgee



      Wells Fargo Bank, National Association,         a national banking
association, as Agent

By:
Name:
Title:


2

Exhibit A

to
Collateral Assignment of Patents

Patent Schedule

[See attached.]

3